Title: From George Washington to Coggeshall Olney, 15 May 1782
From: Washington, George
To: Olney, Coggeshall


                        
                            Sir
                            Head Quarters Newburgh May 15th 1782
                        
                        Immediately upon the receipt of this, you will put the Rhode Island Regt in motion, and conduct it by easy
                            marches, & the most convenient route, to join the Army on the North River. You must take care to bring on with you
                            every man who is able to march, except such a Detachment as the Secry at War may think proper to order as an Escort for
                            the British Officer who is to be sent to the Jersey line for the purpose of Retaliation; this Detachment which ought to be
                            composed of picked men under a careful Officer is to join the Regt, whenever it may be as soon as that duty is performed.
                        You will pay particular attention to the discipline & regularity of the Regt while on the March;
                            seeing that the men do not straggle from the Corps, destroy fences for fuel or commit any other outrages whatever against
                            the persons or property of the Inhabitants. I am Sir Your Most Obed. Servt.
                        
                            P.S. You will come by the way of Kings ferry & give me notice two or three days before your
                                arrival there.
                        

                    